 1

 2
                                                                       JS-6
 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                            )
     LEONARD ROBERT QUIROZ,                   )    Case No. LA CV 17-01024-VBF
12                                            )
                              Plaintiff,      )
13                                            )    FINAL JUDGMENT
                 v.                           )
14                                            )
     NANCY A. BERRYHILL, Acting               )
15   Commissioner of Social Security          )
     Administration,                          )
16                                            )
                              Defendant.      )
17                                            )
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
19   is AFFIRMED and this action is DISMISSED with prejudice.
20

21   Dated: January 4, 2019
22                                                   VALERIE BAKER FAIRBANK
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
